Appeal from a judgment of the Supreme Court, entered in the Schenectady county clerk’s office on December 5, 1935, in favor of the defendants and against the plaintiff upon a jury’s verdict of no cause of action and for sixty-seven doEars and fifty cents costs, and an order denying plaintiff’s motion to set aside the verdict and for a new trial, and also an appeal from an order of the Supreme Court, entered in the Schenectady county clerk’s office on January 21, 1936, denying plaintiff’s motion for a new trial. Plaintiff’s intestate, a girl nine years old, was kiEed by being struck by an automobEe owned by the defendant Clarence A. Knight and operated by his son Alton H. Knight. There was a clear question of fact' and the evidence was ample to support the verdict. Order and judgment unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, McNamee, BEss and Heffernan, JJ.